                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:18-CV-00273-RJC-DSC


 CS TECHNOLOGY INC. AND                            )
 SITEHANDS INC.,                                   )
                                                   )
                     Plaintiffs,                   )
                                                   )
 v.                                                )                    ORDER
                                                   )
 HORIZON RIVER TECHNOLOGIES                        )
 LLC,                                              )
                                                   )
                    Defendant.                     )



          THIS MATTER is before the Court on Defendant’s “Motion to Compel Discovery”

(document #81) and the parties’ briefs and exhibits.

          This Motion has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C.

§636(b)(1)(B), and is now ripe for the Court’s consideration.

          The Court has carefully considered the authorities, the record and the parties’ arguments.

Defendant seeks to compel production of three categories of information and documents:

1.        Plaintiffs’ billing and timekeeping records related to projects for Bank of America and JP

Morgan Chase Bank (Second Requests for Production Nos 1-10).

2.        Information and documents maintained on Plaintiff Sitehands’ cloud-based technology

platform “Atlas” concerning the Project at issue in this lawsuit. (First Requests for Production Nos

16-17.)

3.        Documents and communications related to the subcontractors that Plaintiffs utilized on the

Project. (First Requests for Production Nos 10-15, 18 and 19.)
       For the reasons stated in Plaintiffs’ brief, the Motion is DENIED WITHOUT

PREJUDICE as to billing and timekeeping records related to projects for Bank of America and

JP Morgan Chase Bank (Second Requests for Production Nos 1-10). The Motion may be renewed

following denial of any motion to dismiss Defendant’s RICO claim.

       For the reasons stated in Defendant’s briefs, its Motion is GRANTED as to information

and documents maintained on Plaintiff Sitehands’ cloud-based technology platform “Atlas” (First

Requests for Production Nos 16-17) and documents and communications related to the

subcontractors that Plaintiffs utilized on the Project (First Requests for Production Nos 10-15, 18

and 19).

       NOW THEREFORE IT IS ORDERED:

       1. Defendant’s “Motion to Compel Discovery” (document #81) is GRANTED IN PART

and DENIED IN PART. Within ten days of the date of this Order, Plaintiff shall provide full and

complete responses to Defendant’s First Requests for Production Nos. 10 through 19. If Defendant

contends it has already made complete production as to any Request, it shall so certify in a verified

discovery response.

       2. The parties shall bear their own costs at this time.

       3. The Clerk is directed to send copies of this Order to counsel for the parties, including

but not limited to moving counsel, and to the Honorable Robert J. Conrad, Jr.

       SO ORDERED.


                                    Signed: August 19, 2019
